Citation Nr: 0029625	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-05 257A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for continuous thirst 
as a result of an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder as 
a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1986, 
and from May 1989 to March 1991.  

By a March 1995 decision by the RO in Philadelphia, 
Pennsylvania (Philadelphia RO), service connection was denied 
for fatigue, muscle or joint pain, chronic fever, thick 
saliva, continuous thirst, and sleep difficulty on the basis 
that the veteran did not have any such chronic disabilities 
resulting from his service in Southwest Asia during the 
Persian Gulf War.  See 38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.317 (1999).  Subsequently, the case was 
transferred to the Huntington RO, as reflected in the 
Huntington RO's correspondence with the veteran in August 
1997 and thereafter.  

Appeals of certain ratings arose from a September 1992 rating 
decision by the Huntington RO which denied compensable 
ratings for headaches, irritable bowel syndrome, and 
postoperative residuals of a pilonidal cyst.  During an 
October 1993 RO hearing, the veteran withdrew his appeal with 
respect to the cyst. 

By a March 1999 decision, the Board of Veterans' Appeals 
(Board) denied claims of service connection for chronic 
fevers and thick saliva due to undiagnosed illness.  The 
Board also denied the claims for higher ratings for irritable 
bowel syndrome and headaches.  The remaining issues were 
remanded to the RO for further evidentiary development.  
Thereafter, by a May 2000 rating action, the RO granted 
service connection for fatigue, and muscle and joint pain.  
The denials of service connection for continuous thirst and a 
sleep disorder were confirmed and are again before the Board.  

There are suggestions in the record that the veteran would 
like to pursue claims of service connection for continuous 
thirst and a sleep disorder under a direct service connection 
theory as well as the undiagnosed illness theory which was 
developed for the Board's review and is addressed in the 
decision below.  The RO should contact the veteran, clarify 
his intentions in this regard, and take action as deemed 
appropriate.


FINDING OF FACT

Continuous thirst and a sleep disorder are due to an 
identifiable clinical problem, not an undiagnosed illness.


CONCLUSION OF LAW

The claim of service connection for continuous thirst or a 
sleep disorder as a chronic disability resulting from an 
undiagnosed illness is legally insufficient.  38 U.S.C.A. 
§ 1117(a) (West Supp. 2000); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the U.S. Code, which 
provided that VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA created a 
new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)  

The revised regulation is as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish service connection pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, the evidence must 
show that (1) the claimant is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, No. 98-
1410 (U.S. Vet. App. July 21, 2000).

In the veteran's case, both continuous thirst and sleep 
disorder are attributable to a known clinical problem-the 
use of opioids.  This was specifically noted as the likely 
cause of these problems when the veteran was examined by VA 
in January 2000 and there exists no evidence of record to 
contradict this medical conclusion. As noted above, the 
application of 38 U.S.C.A. § 1117 has an explicit condition 
that the claim be for a "chronic disability resulting from 
an undiagnosed illness."  38 U.S.C.A. § 1117(a) (emphasis 
added); see also 38 C.F.R. § 3.317(a)(1)(ii).  Therefore, 
because the veteran's problems have been attributed to a 
discernable clinical problem, rather than an undiagnosed 
illness, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 are not applicable.  Accordingly, the Board finds that 
the veteran's claim of service connection for these problems 
as chronic disabilities resulting from an undiagnosed illness 
is legally insufficient under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, and must be denied.  See Neumann, supra; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for continuous thirst as a result of 
undiagnosed illness is denied.

Service connection for a sleep disorder as a result of 
undiagnosed illness is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


